Citation Nr: 1143366	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial disability rating for recurrent hernia of the abdominal wall, status-post polypectomy and hemicolectomy, in excess of 40 percent from April 1, 2005 to June 18, 2006, in excess of 20 percent from August 1, 2006 to November 12, 2006, and in excess of 40 percent from November 13, 2006 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran's disability rating has been staged over multiple periods of time.  The Veteran received a temporary total 100 percent rating effective November 3, 2004.  The rating was decreased to 40 percent effective April 1, 2005.  The Veteran received another temporary total 100 percent rating effective June 19, 2006.  Subsequently, the rating was decreased to 20 percent effective August 1, 2006.  Finally, the rating was increased to 40 percent effective November 13, 2006.  The Veteran was granted individual unemployability in March 2007.  The Board notes that the Veteran has received the maximum schedular disability rating November 3, 2004 to April 1, 2005 and from June 19, 2006 to August 1, 2006.  As that is the maximum schedular disability rating, the Board will not address those periods of time in the analysis for a higher initial disability rating seen below.  

The issue of service connection for abdominal scars secondary to recurrent hernia of the abdominal wall, status-post polypectomy and hemicolectomy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  The Veteran's disability has been staged over multiple periods of time.  The Board notes that the Veteran's records are erratic in nature, at times indicating no apparent hernia and then indicating an obvious large hernia that requires surgery.  Additionally, the records show that a stomach binder supports the hernia at times and is found insufficient at other times.  The Board also notes that December 2008 medical records showed large rectus diastasis and July 2008 records showed rectus diastasis.  These records do not indicate whether the rectus diastasis was massive, persistent, or severe.  The Board finds that a VA examination is necessary to correctly interpret the medical findings and determine the level of severity during each time period and at the current time.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be scheduled for a VA examination to ascertain and evaluate the previous and current level of severity of the Veteran's recurrent hernia of the abdominal wall.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  Specifically, the examiner should determine whether the Veteran's hernia is manifested by massive persistent severe diastasis of recti muscles or extensive diffuse destruction, weakening of muscular and fascial support of abdominal wall so as to be inoperable, large and not well supported by a belt under ordinary circumstances, small and not well supported by a belt under ordinary circumstances, or whether the ventral hernia is healed.  The examiner should address the level of severity from April 2005 through the present.  

All opinions must be supported by a complete rationale.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal may be granted during any period.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


